Citation Nr: 9934842	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than April 16, 1997 
for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Benson A. Snaider, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which granted service 
connection for a left knee disability, effective from April 
16, 1997.  The veteran appeals for an earlier effective date.  
A Board hearing was requested and scheduled, but in July 1998 
he withdrew his request.  A personal hearing was held before 
an RO hearing officer in September 1998.  


FINDING OF FACT

The veteran's initial claim for service connection for a left 
knee disability was received by the RO on April 16, 1997 
(years after service), and the RO granted service connection 
and compensation effective from that date. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 16, 1997, 
for an award of service connection and compensation for a 
left knee disability, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 27, 1956 to 
January 26, 1959.  A review of his service medical records 
shows that he was treated for a torn medial meniscus of the 
left knee, and underwent an arthrotomy in January 1958.

The claims folder contains records from the 1960s and 1970s 
which show the veteran applied for and received VA 
educational benefits, but he never filed a claim for VA 
compensation until April 16, 1997.

On April 16, 1997, the veteran's claim for service connection 
for a left knee disability was received by the RO.  With his 
claim, the veteran submitted recent lay statements from his 
wife and acquaintances; he submitted private medical records 
dated from 1988 to 1997; and he underwent a July 1997 VA 
examination.

In an October 1997 decision, the RO established service 
connection for a left knee disability, rated 10 percent, 
effective April 16, 1997.  The veteran subsequently appealed 
for an earlier effective date.

By a statement dated in May 1998, the veteran's 
representative asserted that the veteran incurred a left knee 
disability during service, and that such disability was 
symptomatic at the time of separation from service.  He 
stated that the veteran sought treatment at the West Haven VA 
Medical Center within one year after separation, but 
treatment was refused.  He said that ever since that time the 
veteran was treated by private doctors for his left knee 
disability.  He contended that an earlier effective date 
should be established for the grant of service connection, 
specifically the date of the veteran's separation from 
service.

At a September 1998 RO hearing, the veteran reiterated many 
of his assertions.  He testified that he incurred a left knee 
disability during service, and that he had left knee problems 
since service until the present.  He said he did not apply 
for service connection upon discharge, and that no one told 
him he could apply for service connection upon discharge.  He 
testified that he sought treatment for his left knee at a VA 
hospital at some time after separation, approximately in 1960 
or 1961, but he was not treated.  He stated that he did not 
file a claim for service connection at that time, and said 
his first claim for service connection for a left knee 
disability was filed in 1997.  He asserted that an earlier 
effective date of January 26, 1959 should be established for 
the grant of service connection for a left knee disability.

II.  Analysis

The veteran contends that he is entitled to an effective date 
prior to April 16, 1997 for a grant of service connection for 
a left knee disability.  Specifically, he contends that he is 
entitled to an effective date of January 26, 1959, the date 
of his separation from military service.

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

The veteran was separated from active duty on January 26, 
1959.  The file shows his initial compensation claim was 
received by the RO on April 16, 1997, requesting service 
connection for a left knee disability.  The file discloses no 
earlier formal or informal claim for this benefit.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet.App. 33 (1993).

The veteran essentially argues that service connection for 
his left knee disability should be effective since his 
service because the condition has been found to be related to 
service.  However, this is not the law on effective dates.  
The law unequivocally provides that, when a claim is filed 
more than a year after service, the award of service 
connection and compensation may be no earlier than the date 
the VA receives the application for the benefit.  Here, the 
veteran's original claim for service connection for a left 
knee disability was received on April 16, 1997, years after 
service, and April 16, 1997 is the earliest effective date 
permitted by law.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for a 
left knee disability, and the claim must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An earlier effective date for service connection for a left 
knee disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

